Citation Nr: 1733643	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial 10 percent rating for left knee osteoarthritis to include operative residuals of ACL reconstructive surgery (left knee osteoarthritis), prior to April 16, 2015.

2.  Entitlement to an effective date earlier than April 14, 2011 for the award of a separate 10 percent rating for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This case is before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  The case is currently in the jurisdiction of the VA Regional Office (RO) in Houston, Texas.

The September 2015 rating decision implemented an August 2015 Board decision that awarded service connection for left knee osteoarthritis.  The rating decision assigned a noncompensable initial rating for left knee osteoarthritis from August 10, 2010 and 10 percent from April 16, 2015.  The September 2015 AMC decision also awarded service connection for left knee instability as a separate disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, evaluated as 10 percent disabling, effective April 14, 2011.  See VAOPGCPREC 23-97 (July 1, 1997).  The Board finds that the Veteran's disagreement is seeking entitlement to a 10 percent rating for the left knee osteoarthritis prior to April 16, 2015 and entitlement to a separate 10 percent rating for left knee instability prior to April 14, 2011.  Accordingly, the issues have been characterized as shown above.  

In August 2016, the Veteran filed VA Form 21-0958, Notice of Disagreement, with a September 2015 rating decision that denied service connection for a bilateral hip condition, right knee condition, and numbness and tingling of the bilateral lower extremities.  The record reflects the Agency of Original Jurisdiction (AOJ) is actively working on the appeal of these issues.  Therefore, the Board will take no action on these issues at this time.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  From August 10, 2010 to April 16, 2015, the evidence of record shows that the Veteran's left knee osteoarthritis was manifested by painful motion.

2.  An original claim for entitlement to service connection for a left knee injury was received on August 10, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for left knee osteoarthritis from August 10, 2010 to April 16, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).

2.  The criteria for an effective date of August 10, 2010, but no earlier, for the award of a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the September 2015 rating decision on appeal granted service connection for left knee osteoarthritis and left knee instability and assigned a disability rating and effective date for these awards, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A March 2016 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The record does not indicate that any additional evidence relevant to the issue being decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Legal Criteria and Analysis

A.  Compensable Rating for Left Knee Osteoarthritis Prior to April 16, 2015

The September 2015 rating decision granted the Veteran service connection for left knee osteoarthritis, effective August 10, 2010, and assigned a noncompensable rating.  The AMC assigned a noncompensable rating due to the absence of medical evidence showing painful motion.  The AMC also assigned a 10 percent rating, effective April 16, 2015, the minimum compensable evaluation, due to painful motion of the knee.  38 C.F.R. § 4.59.  The Veteran has alleged that he is entitled to a 10 percent rating prior to April 16, 2015.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left knee disability is evaluated under 38 C.F.R. § 4.71a, DC 5260.  Under DC 5260 a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  It is the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 4-5.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429. 

The Board has carefully reviewed the evidence of record and finds that the evidence supports an award of a 10 percent rating for left knee osteoarthritis from August 10, 2010, the date of the award of service connection.

The Veteran has maintained since his August 2010 claim that he experiences pain in his left knee. 

In a February 2011 VA examination the Veteran reported that he had a history of left knee pain along the medial joint line.  He could stand for up to one hour and was able to walk a quarter of a mile but experienced further pain when participating in climbing activities.  Private orthopedic treatment records from April 2011 provide that the Veteran reported several episodes of pain, swelling, and limited range of motion since 1974.  July and August 2013 private treatment records reference left knee pain associated with an in-service injury to the left knee.  A December 2013 addendum note to the February 2011 VA examination does not provide any dispositive information regarding knee pain or limited range of motion experienced by the Veteran.  January 2015 private orthopedic treatment records provide that the Veteran continued to experience symptoms of pain and decreased range of motion.  On April 2015 VA examination, the Veteran reported that his knee manifested with pain and swelling.  The Veteran is competent to report what he experiences and symptoms observable by his senses, which includes pain in his knee.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board also finds that the Veteran is credible in his reports of when he began experiencing symptoms of left knee pain.  

At the time of the February 2011 VA examination, objective testing revealed full range of motion of the left knee.  38 C.F.R. § 4.71, Plate II.  The examiner also noted that there was no objective evidence of pain with motion, and no objective evidence of pain or additional limitation following repetitive motion.  The April 2011 private records provide normal knee motion on examination and no objective evidence of pain caused by motion.  The July and August 2013 private records contain examinations of the left knee of which some indicated no swelling and full range of motion without pain, however others, the earliest being in July 2013, show limitation of left knee flexion to 100 degrees.  Moderate crepitus was regularly noted.  On April 2015 VA examination, the examiner noted that flexion was limited by pain to 130 degrees, that there was evidence of pain with weight bearing, and evidence of crepitus.  After repetitive use there was additional limitation of flexion to 120 degrees.  Repeated use over time contributed to functional loss in terms of pain, fatigue, weakness, and lack of endurance.  Flare-ups were reported with moderate severity, durations of two to four hours, and with varying frequency.  However, in terms of degrees, flexion remained limited to 120 degrees during flare-ups.  

Considering the clinical findings in private records and on VA examinations in conjunction with the Veteran's competent and credible reports of pain under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board concludes that the Veteran is entitled to a 10 percent rating based on pain of the left knee joint from August 10, 2010.  Although there was no objective evidence of limitation of motion of the left knee until July 2013, the record reflects that the Veteran consistently reported experiencing a painful left knee joint throughout the appeal period.  Under Petitti, his credible lay statements are sufficient to demonstrate a painful left knee joint under § 4.59.  Therefore, the Board will resolve any reasonable doubt in his favor and conclude that he experienced a painful left knee joint from August 10, 2010, and is entitled to a 10 percent rating from that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Left Knee Instability Prior to April 14, 2011

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 
A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.

The Veteran is seeking an effective date prior to April 14, 2011 for the award of a separate 10 percent rating for left knee instability.  He contends that his award should have been granted back to the date of his claim.

On August 10, 2010, VA received the Veteran's formal claim for service connection for a left knee injury.  An August 2015 Board decision granted service connection for a left knee disorder, including osteoarthritis and post-operative residuals of arthroscopic anterior cruciate ligament (ACL) reconstructive surgery.  In a September 2015 rating decision the AMC awarded separate service connection for left knee instability, rated 10 percent disabling, effective April 14, 2011, the date of a private medical record identifying left knee instability.  A further evaluation of 20 percent was assigned from April 16, 2015.

In order to determine the appropriate effective date for the award of a separate 10 percent rating for left knee instability, the Board must determine when the Veteran's claim for service connection was received and when entitlement to the benefit arose.  In this case, the evidence does not show, nor does the Veteran contend, that an informal or formal claim for left knee instability was filed prior to August 10, 2010.  The Veteran's claim was characterized as a left knee injury and will therefore be construed to have been a claim for any left knee disability subject to service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board finds that the appropriate date of claim for left knee instability is August 10, 2010.

Private treatment records reveal that in April 2011 the Veteran presented with complaints of left knee instability since 1974 related to his in-service left knee injury.  The physician conducting the examination found objective evidence of left knee laxity in the anterior cruciate ligament and instability symptoms.  The Veteran is competent to report what he experiences and symptoms observable by his senses, which includes instability in his knee.  See Layno, 6 Vet. App. at 469-71.  The Board also finds that the Veteran is credible in his reports of when he began experiencing his symptoms of left knee instability.  Thus, the record contains evidence establishing the presence of left knee instability prior to receipt of his left knee injury claim in August 2010; however, 38 C.F.R. § 3.400(b) is clear that the effective date for an award of service connection is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004); see also Lalonde v. West, 12 Vet. App. 377 (1999).  Thus, the effective date can be no earlier than August 10, 2010, the date of receipt of the Veteran's claim.


ORDER

Entitlement to an initial 10 percent rating for the period from August 10, 2010 to April 16, 2015 is granted, subject to the regulations governing the monetary payment of awards.

Entitlement to an effective date of August 10, 2010, but no earlier, for the award of a separate 10 percent rating for left knee instability is granted, subject to the regulations governing the monetary payment of awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


